Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgements
This action is in reply to the Amendments/Response/RCE received on March 11, 2021  
Claims 11-12 were added.
Claims 1-12 are currently pending.
Claims 1-12 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9 contain the limitations “generate projection information for projecting the three-dimensional configuration of the product item,” “modify the obtained image according to the generated projection information…which a focusing region becomes visible when attached to the image” and “combine the modified image of the label with the image.”  The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention. A review of the disclosure does not reveal the manner in which the projection information is determined or calculated or the system and algorithms used for modification and combination of the images. It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure/algorithm as to how this manufacturing value is calculated raises questions whether applicant truly had possession of this feature at the time of filing.
Claims 2-8, 10-12 depend from claims 1, 9, and inherit all the deficiencies of the claim(s) in which they depend and is therefore rejected under the same basis.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-8 are rejected for their dependency. 
Regarding Claims 1, 9, the phrase “the specific viewpoint of the image of the background” in line 14 renders the claim vague and indefinite since it is unclear if this is the same as the previously recited “a photo image of the product item viewed from a specific viewpoint” as set forth in lines 8-9.  Or, if this is further limits the “image to be used as a background” in line 8 or if this is a distinct image.  As presently stated it is unclear what this limitation requires.
Regarding Claims 1, 9, the phrase "indicating" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention and if so it is indefinite as to what this requires.  See MPEP § 2173.05(d).
Regarding Claims 1, 9, the phrase “used in the printed material among a plurality of candidate background images” renders the claims vague and indefinite since it is unclear if the selection is one background image, selected from a plurality of background images or if this requires a selection of image that will be combined with the other plurality of candidate background images.  As presently stated it is unclear what this requires. 
Regarding Claims 1,9,  the phrase “an orientation of the product item” renders the claims vague and indefinite since it is unclear if this requires an orientation of the physical product item, or the image of the project item.  As presently stated it is unclear what this limitation requires. 
Regarding Claims 1, 9, the phrase “the obtained image of the label” lacks antecedent basis in the claim.
Regarding Claims 1, 9, the phrase “according to” renders the claim vague and indefinite since the term "according to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding Claims 1, 9, the phrase “with respect to a plane of the background” renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding Claims 1, 9, the phrase “a focusing region of the image of the label becomes visible” renders the claims vague and indefinite since it is unclear what this limitation requires. 
Regarding Claims 1, 9, the phrase “the image of the product image in the background” renders the claim vague and indefinite since the limitation lacks antecedent basis rendering the claim vague and indefinite.
Regarding Claims 1, 9, the phrase “the image of the background” renders the claim vague and indefinite since it is unclear if this is the same as the previously recited “the selected image of the background” or if this is a distinct background. 
Regarding Claims 1, 9, the phrase “modify the obtained image of the label…to a configuration” renders the claim vague and indefinite since it is unclear what this requires if a new image created or what explicitly modifying to a configuration requires.  As presently stated the claim is vague and indefinite. 

Regarding Claims 1, 9, the phrase “cause the combined image to be printed” renders the claim vague and indefinite since the device is set forth as a “processor” therefore it is unclear how the processor is causing printing or if it is merely sending data to a separate and distinct printing device to print the image.  
Claims 1, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  obtained configuration data and obtained background data.  
Claims 2-8 and 10-12 are rejected for their dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtain label, configuration and background data, generate information, modifying and combine images.  The limitations its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and “device” nothing in the claim element precludes the step from practically being performed in the mind. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.  

This judicial exception is not integrated into a practical application. In particular, the claims only recites additional elements – using a processor to perform the steps and a generic “device”. The processor in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in Claim 1 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  

To summarize:
•    Claim 1 is directed to an abstract idea.
•    Claim 1 uses general purpose technology executing in a routine and conventional manner. The instant invention uses conventional operating systems, computers/servers, devices and memory and networks.
•    Claim 1 does not impart an improvement to another technology or technical field.
•    Claim 1 does not move beyond a general link of the use of an abstract idea to a particular technological environment.
•    While Claim 1 provides a useful purpose in the arts, the claim does not solve a technical problem.
•    The analysis of Claim 1applies to all statutory categories of the Applicant’s claimed invention. As such, the presentment of Claim 1 otherwise styled as a method (claim 9), machine or manufacture, for example, would be subject to the same analysis and rejection.
•    The presentment of dependent claims 2-8, 10-12, otherwise styled as a method, machine or manufacture, for example, is subject to the same analysis and rejection.
Reference: MPEP 2106

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 2017/0124422) in view of Motomura et al. (US 2011/0221759) (“Moto”) and Taira et al. (US 2018/0251253) (“Taira”).

As Per Claims 1,10. An image composing device comprising: 
A processor programmed to:   obtain label data indicating an image of a label for a product item that is to be featured in a printed material (system 10, receiving an image of a label, [0004] [0027][0042]); obtain configuration data indicating a three-dimensional configuration of the product item (system 10, identifying a shape of the object [0004] fig. 14 [0042]) obtain background data from a user selection selecting an image to be used as a background in the printed material among a plurality of candidate background images stored in a database (storage unit, 23),  the background data indicating an image of the product item viewed from a specific viewpoint (case in image, [0032]; fig. 14; [0028][0042]); 


modify the obtained image of the label according to the generated projection information to a configuration in which a focusing region of the image of the label becomes visible whe4n attached to the image of the product item in the background (reduce a change in capturing position as the capturing position corresponds to the upper position of the label, reduces the change in the angel as the angle corresponds to the upper position angle, [0071]; evaluation evaluates distortion, evaluation value[0076] modify the image by weighting the angle and degree so the image is not distorted, [0077]; reads a label area corresponding the specified container from the container information and identifies a reference point of a label attachment area of the container, attaching a label image to the label attachment area, [0065-0066]))
combine the modified image of the label with the image of the background (virtually attaches a label to the container having the identified shape, [0095]), and cause the combined image to be printed as a printed material  of the background so as to locate the image of the label by using the projection information. (image generation unit, generation unit, generates a two dimensional image data of the label, forms a three dimensional model of a container having the identified shape in a virtual three dimensional space, label virtually attached, [0065])  Nada does not explicitly disclose the image generated information is projection information or a processor, however, Motomura discloses projection transformation section transforms information into a projection plane, [0058] and a processor, [0052]). It would have been obvious to one of ordinary skill in the art at the time of the filing to expand the device of Nada to include projection information as taught by Motomura.  One of 
Moto discloses a merchandise catalog however, Tada/Moto does not explicitly disclose the printed material however, Taira discloses the label is printed, [0100][0110]).   It would have been obvious to one of ordinary skill in the art at the time of the filing to expand the device of Tada/Moto to include a photo image as taught by Taira.  One of ordinary skill in the art at the filing of the invention would have been motivated to expand the device of Tada/Moto in this way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including printing of the images.

As Per Claim 2. The image composing device according to Claim 1, wherein the processor is programmed to: determine a position of a portion of the image of the product in the background to which the modified image of the label will be attached based on the focusing region and the projection information (reads a label area corresponding the specified container from the container information and identifies a reference point of a label attachment area of the container, attaching a label image to the label attachment area, [0065-0066])

As Per Claim 3. The image composing device according to Claim 1, wherein the processor is programmed to modifying the obtained image of the label includes providing shading to the image of the label in accordance with the orientation of the product item as viewed from the specific viewpoint indicated in the background data with respect to the plane of the 

As Per Claim 4. The image composing device according to Claim 2, wherein the processor is programmed modifying the obtained image of the label includes providing shading of the image of the label in accordance with the orientation of the product item as viewed from the specific viewpoint indicated in the background data with respect to the plane of the background, the orientation being defined by the three-dimensional configuration projected on the background   (Changes to angle of product condition, [0069][0070-0077) (Moto, shade, [0061])

As Per Claim 5. The image composing device according to Claim 3, wherein the processor is programmed to provide the shading to the image of the label by using a tone level of a portion of the image of the background on which the image of the label will be projected.  (change illumination conditions, fig. 14, [0069]) (Moto, luminance values of the texture image, color, [0054])

As Per Claim 6. The image composing device according to Claim 4, wherein the processor is programmed to provide the shading to the image - 25 -of the label by using a tone level of a portion of the image of the background on which the modified image of the label will be projected. (curvature correction, fig. 18) 

As Per Claim 7. The image composing device according to Claim 3, further comprising the processor is programmed to determine a position of a light source which applies light to the product item defined by the three-dimensional configuration projected on the background, provide the shading to the image of the label based on the determined position of the light source.  (Illumination conditions, fig 14; changing position of light sources, number of light sources, brightness of light output, [0069]

As Per Claim 8. The image composing device according to Claim 4, further comprising: determine a position of a light source which applies light to the product item defined by the three-dimensional configuration projected on the background; and, provide the shading to the image of the label based on the determined position of the light source. (Illumination conditions, fig 14; changing position of light sources, number of light sources, brightness of light output, [0069].

As Per Claim 10. The image composing device according to Claim 1, wherein the processor is programmed to combine the modified image of the label with the image of the background by determining a position of the modified image of the label so that the focusing region in the image of the label matches the specific viewpoint and a line-of-sight with respect to the plane of the background indicated in the projection information; and adding the modified image of label to the image of the background at the determined position (reads a label area corresponding the specified container from the container information and identifies a reference 

As Per Claim 11. The image composing device according to Claim 1, wherein the image of the label includes a character string representing a name of the product item and other descriptive information of the product item and the focusing region of the image of the label is a region including the character string (Tada, whole label image is captured, 111, fig. 12; label image data, 30, characters, graphics, [0044]; label image data is obtained by reading the label, [0044]; label image includes character string, fig. 10-12).

As Per Claim 12. The image composing device according to Claim 1, wherein the plurality of candidate background images stored in the background database each indicate an image of the product item as viewed from a different view point or with a different orientation of the product (Tada, identification unit reads the shape corresponding to the specified container code form the container information and identifies the shape corresponding to the type of the container, [0084] reference point of label attachment for the determined container, [0085]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection.  
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's arguments, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments have been fully considered and are not persuasive.  

Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/               Primary Examiner, Art Unit 3684